Citation Nr: 0606861	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  03-15 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)  
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Saadat
INTRODUCTION

The veteran had active military service from April 1972 to 
March 1977.  This case comes to the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision which 
denied service connection for bilateral hearing loss.


FINDING OF FACT

No competent medical evidence links the veteran's period of 
active duty with his bilateral hearing loss, which was first 
demonstrated by competent medical evidence many years after 
discharge.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  In a May 2005 
letter, VA clearly advised the veteran of the four elements 
required by Pelegrini II.  

Although proper notice was provided after the initial 
adjudication of the veteran's claim, this was harmless error.  
VA satisfied its notice requirements by May 2005 and 
readjudicated the claim in an August 2005 supplemental 
statement of the case.  

Service and VA medical records are in the file, as is the 
transcript of a September 2005 Board hearing before the 
undersigned acting Veterans Law Judge.  The veteran underwent 
VA examinations in April 2002 and June 2005 in connection 
with his claim for service connection for hearing loss.  The 
veteran has not indicated that there are any outstanding 
records pertaining to his claim.  

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran will not be prejudiced by the Board's 
adjudication of his claim.  

II. Claim for service connection

Service connection requires, essentially, competent evidence 
of: a current disability; a disease or injury during active 
service; and a link between the current disability and the 
disease or injury during active service.  As discussed below, 
there is competent medical evidence that the veteran has a 
current disability, a high frequency hearing loss; there is, 
at least arguably, competent medical evidence of some high 
frequency hearing loss during active service; but there is no 
competent medical evidence of a link between the current high 
frequency hearing loss and the high frequency hearing loss 
diagnosed during active service.

The veteran contends that he has current bilateral hearing 
loss arising from his period of active duty.  He testified at 
his Board hearing that while in active service he worked 
mostly as an air compressor operator (running a jackhammer).  
In so doing, he reportedly was exposed to loud noise from the 
jackhammer and other such equipment (i.e., "heavy duty 
stuff").  He also testified that he was exposed to loud 
noise from small arms fire during war games.  He recalled a 
particular incident when a grenade simulator was "a little 
too close to me," causing his ears to ring for a day 
afterwards.  After separation, he apparently worked in a 
textile mill and as a molding technician, but wore ear 
protection and had noise buffers.  

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.  Sensorineural hearing loss may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC test are less than 94 percent.  
38 C.F.R. § 3.385. 

Although the veteran's DD Form 214 shows that he worked as a 
plumber while in service, none of his service medical records 
reflect complaints of hearing loss.  Indeed, tests conducted 
in April 1972, November 1975, October 1976, and January 1977 
all revealed normal hearing for VA purposes.  A September 
1974 test noted a mild hearing loss of 30 decibels at 4000 
Hertz.  He was diagnosed as having high frequency hearing 
loss at his January 1977 separation examination, although the 
audiometric test results at that time do not support such a 
diagnosis and do not reflect a hearing loss as defined by 38 
C.F.R. § 3.385.  There is no evidence that the veteran had a 
compensable hearing loss within a year after his discharge, 
and there is no evidence of a post-service diagnosis of, or 
treatment for a hearing loss until many years after service.  

Nevertheless, VA examinations conducted in June 2002 and June 
2005 confirm that the veteran currently has bilateral hearing 
loss as defined by 38 C.F.R. § 3.385.  No medical 
professional, however, has linked this disability to the 
veteran's active service and, in fact, in the June 2005 
report, the VA examiner concluded that the current bilateral 
hearing loss "is less likely as not caused by or a result of 
military noise exposure."  

Although the veteran has contended at his Board hearing and 
in written statements that his current bilateral hearing loss 
results from exposure to noise during active duty, he does 
not possess the requisite training or expertise to provide a 
competent medical opinion as to the etiology of his hearing 
loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The preponderance of the evidence is against a finding that 
the veteran's bilateral hearing loss is related to service, 
and the claim for service connection for this disability must 
be denied.  38 U.S.C.A. § 5107.  

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


